IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOHN DOUGLAS BITTING, IV,              : No. 460 MAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
LISA MARIE BITTING AND BRANDON         :
LEE BITTING,                           :
                Respondents            :
                                       :


                                    ORDER


PER CURIAM

     AND NOW, this 5th day of November, 2014, the Petition for Allowance of Appeal

is DENIED.